DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy J. Neilson on 12 July, 2022. 
The application has been amended as follows: 
In claim 1, at the start of line 7, insert --based on information from a sensor,--
In claim 5, on line 1, after “comprising”, --insert the sensor, wherein the sensor comprises--
In claim 7, on line 3, delete “monitor a” and insert --monitoring the--
In claim 7, on line 3, before “the data”, insert --wherein--
In claim 17, at the start of line 4, insert --based on information from a sensor,-- 
Allowable Subject Matter
Claims 1-3, 5-15, 17, 29-30 and 34-36 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a medical device, method of use thereof, or non-transitory machine-readable medium for executing a method of use thereof on the processor, a medical device, comprising: 
an elongated device including a bendable distal end, and a shape sensor along a length of the elongated device, 
wherein the elongated device is configured such that while being advanced through patient lumens, one or more processors coupled to the elongated device are configured to:
	monitor insertion motion of the elongate device using information from a sensor, 
	detect when the elongate device changes directions in insertion motion, 
	in response to, at least in part, on the detected change in insertion motion direction, capture plural coordinates along the length of the elongated device using the shape sensor. 
Chopra (US PGPUB 2015/0265368) teaches the above, except for the capturing of plural coordinates in response to the change in insertion motion direction. 
Ortmaier et al. (US PGPUB 2010/0274389) teaches the above, except instead capturing the coordinates in response to motion of an object in a field of view. 
Sano et al. (US PGPUB 2013/0060082) teaches an elongate device that changes shape detection modes based on insertion speed. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ortmaier et al. (US PGPUB 2010/0274389) 
Sano et al. (US PGPUB 2013/0060082)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795